                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                                  AIKEN DIVISION

CRAIG ALLEN NEELY,                §
               Plaintiff,         §
                                  §
vs.                               §                     CIVIL ACTION 1:19-1665-MGL-SVH
                                  §
STEVE BRAGUE, JOHN HANNAH, EDDIE §
O’NEIL, SCOTT CISNEROS, and CASEY §
INDUSTRIAL, INC.,                 §
                  Defendants.     §

        ORDER ADOPTING THE REPORT AND RECOMMENDATION,
  GRANTING DEFENDANT BRAGUE’S MOTION TO DISMISS WITH PREJUDICE,
            AND GRANTING THE REMAINING DEFENDANTS’
              MOTION TO DISMISS WITHOUT PREJUDICE

       Plaintiff Craig Allen Neely (Neely) filed this lawsuit under 42 U.S.C. § 1983. He is self

represented.

       The matter is before the Court for review of the Report and Recommendation (Report) of the

United States Magistrate Judge suggesting Defendant Steve Brague’s (Brague) motion to dismiss

be granted with prejudice, Defendants John Hannah, Eddie O’Neil, Scott Cisneros, and Casey

Industrial, Inc.’s (the remaining defendants) motion to dismiss be granted without prejudice, and

Neely be granted leave to file an amended complaint within fourteen days of the filing of this order.

The Magistrate Judge further recommends this action be dismissed with prejudice if Neely fails to

file an amended complaint within fourteen days of the filing of this order. The Report was made in

accordance with 28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.
        The Magistrate Judge makes only a recommendation to this Court. The recommendation has

no presumptive weight. The responsibility to make a final determination remains with the Court.

Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court may

accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

        The Magistrate Judge filed the Report January 24, 2020, but Neely failed to file any

objections. “[I]n the absence of a timely filed objection, a district court need not conduct a de novo

review, but instead must ‘only satisfy itself that there is no clear error on the face of the record in

order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note). Moreover, a failure to

object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985).

        After a thorough review of the Report and the record in this case pursuant to the standard set

forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the judgment of

the Court Brague’s motion to dismiss is GRANTED WITH PREJUDICE, the remaining

defendants’ motion to dismiss is GRANTED WITHOUT PREJUDICE, and Neely is granted

leave to file an amended complaint within fourteen days of the filing of this order. This action will

be dismissed with prejudice if Neely fails to file an amended complaint within fourteen days of the

filing of this order.




                                                  2
       IT IS SO ORDERED.

       Signed this 11th day of February, 2020, in Columbia, South Carolina.

                                                s/ Mary Geiger Lewis
                                                MARY GEIGER LEWIS
                                                UNITED STATES DISTRICT JUDGE



                                        *****
                             NOTICE OF RIGHT TO APPEAL

       Neely is hereby notified of the right to appeal this Order within thirty days from the date

hereof, pursuant to the Federal Rules of Appellate Procedure.




                                                3
